Citation Nr: 1128462	
Decision Date: 08/01/11    Archive Date: 08/10/11

DOCKET NO. 08-12 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a rating in excess of 30 percent for total arthroplasty, left knee, with history of ligament strain and medial meniscectomy.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to April 1976. Additionally, his Report of Separation from Active Duty (DD Form 214) reflects an earlier period of active service of three years, four months, and nineteen days.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran provided testimony at a March 2011 hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

At his March 2011 Board hearing, the Veteran indicated that his service-connected left knee disability had recently become worse, and that there were recent private records of examination of his left knee that had not been obtained and were relevant to his claim. Accordingly, the RO/AMC must seek to obtain the additional relevant medical evidence and provide the Veteran with a new examination to determine the current severity of the left knee disability. See 38 U.S.C.A. § 5103A(a)-(d) (duty to assist); 38 C.F.R. § 3.159(c)(1)-(4); VAOPGCPREC 11-95 (new examination required where worsening of service-connected disability is alleged).

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify all records of VA and non-VA health care providers who have treated his left knee disability during the period from March 2008 to the present. 

(a) After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain records that have not been previously received from each health care provider the Veteran identifies. 

(b) The records sought must include VA records of treatment for left knee disability from May 2009 forward.

(c) The records sought must include the report of a March 28, 2011, examination of the Veteran's left knee at Front Range Orthopedic. (See March 2011 Board hearing transcript, page 2.)

(d) The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

(e) The Veteran must be advised that Action Potential Physical Therapy only provided to VA the reports of therapy in July 2, 2007, and of a Functional Capacity Evaluation on April 3, 2008, for the stated reason that VA would not pay Action Potential Physical Therapy for copies of his complete records. The Veteran must be advised that he may obtain and submit the complete records of Action Potential Physical Therapy to VA.

3. The RO/AMC, after waiting an appropriate time period for the Veteran to respond and receiving all identified relevant available medical records of treatment, shall schedule the Veteran for a VA examination by a clinician with appropriate expertise. The purpose of the examination is to determine the current severity of the Veteran's left knee disability and its impact on his social and occupational functioning and ordinary activities of daily life.

The following considerations will govern the examination:

(a) The claims folder, including all medical records, and a copy of this remand, will be reviewed by the examiner. The examiner must acknowledge receipt and review of the claims folder, the medical records obtained, and a copy of this remand.

(b) If deemed appropriate by the examiner, the Veteran must be scheduled for further medical examinations. All indicated tests and studies must be performed, and any indicated consultations must be scheduled.

(c) The examiner must further report the complete range of motion for the left knee. In providing this objective information, the examiner must indicate whether there is likely to be any additional decrease in range of motion attributable to functional loss, due to any of the following: pain on use, including during flare-ups; weakened movement; excess fatigability; incoordination; and repetitive use. All limitation of function must be identified. If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

(d) The examiner must provide findings as to the impact of the Veteran's left knee disability on his social and occupational functioning and his ordinary activities of daily life.

(e) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. The examiner is to specifically address the purpose of the examination-to determine the severity of the Veteran's left knee disability and its impact on the Veteran's social and occupational functioning and ordinary activities of daily life. The examiner is requested to provide a complete rationale for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles. 

3. Readjudicate the issue on appeal. 

(a) Readjudication must include consideration of application of 38 C.F.R. § 4.71a, Diagnostic Code 5055 (Knee replacement / prosthesis.) See March 2011 Board hearing transcript, page 12.

(b) If any benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.



							(CONTINUED ON NEXT PAGE)
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).


